Case 1:20-cv-00684-ALC Document 1-6 Filed 01/24/20 Page 1 of 12




                     *HOEHU
                    ([KLELW
                      Case 1:20-cv-00684-ALC Document 1-6 Filed 01/24/20 Page 2 of 12
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                              for the
                                                          Southern District
                                                         __________ DistrictofofNew York
                                                                                 __________
,QUH([3DUWH$SSOLFDWLRQRI5REHUW3UHVOLHUIRUDQ2UGHU3XUVXDQWWR
86&WR2EWDLQ'LVFRYHU\IURPWKH&DOGHU)RXQGDWLRQIRU8VHLQ         )
D)RUHLJQ3URFHHGLQJ            Plaintiff                                        )
                                   v.                                            )      Civil Action No.
                                                                                 )
                                                                                 )
                               Defendant                                         )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                   The Calder Foundation

                                                         (Name of person to whom this subpoena is directed)

      ✔
      u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A, attached hereto.



 Place: Gelber & Santillo PLLC, 347 W. 36th Street, Suite 805,                          Date and Time:
          New York, NY 10018


     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                    CLERK OF COURT
                                                                                            OR

                                            Signature of Clerk or Deputy Clerk                                        Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Robert Preslier
                                                                        , who issues or requests this subpoena, are:
R. Zachary Gelber, 347 W. 36th Street, Suite 805, New York, NY 10018. T: 212-227-4743, zgelber@gelbersantillo.com

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 1:20-cv-00684-ALC Document 1-6 Filed 01/24/20 Page 3 of 12
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                       Case 1:20-cv-00684-ALC Document 1-6 Filed 01/24/20 Page 4 of 12
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
         Case 1:20-cv-00684-ALC Document 1-6 Filed 01/24/20 Page 5 of 12




                                          SCHEDULE A

       PLEASE TAKE NOTICE that pursuant to the Order, the attached Subpoena, and Fed. R.

Civ. P. 45, the Calder Foundation is required to produce and permit inspections of the following:

                                         DEFINITIONS

       These Requests are subject to the Uniform Definitions in Discovery Requests set forth

in Rule 26.3 of the Local Rules and to the following:

       1.    “Agent” means any employee or other person acting on your behalf.

       2.    “Communication” means the transmittal of information (in the form of facts, ideas,

inquiries or otherwise).

       3.    “Concerning” means relating to, referring to, describing, evidencing, in connection

with, arising from, pertaining to, reflecting, demonstrating, indicating or constituting.

       4.     “Document” is defined to be synonymous in meaning and equal in scope to the usage

of the term “documents or electronically stored information” in Fed. R. Civ. P. 34(a)(1)(A). A

draft or non-identical copy is a separate document within the meaning of this term. “Document”

specifically includes any written, recorded, or graphic material of any kind, whether prepared by

you or by any other person, that is in your possession, custody, or control. The term includes

agreements; contracts; letters; telegrams; communications; memoranda; reports; records;

instructions; specifications; notes; notebooks; scrapbooks; diaries; plans; drawings; sketches;

blueprints; diagrams; photographs; photocopies; charts; graphs; descriptions; drafts, whether or

not they resulted in a final document; minutes of meetings, conferences, and telephone or other

conversations or communications; invoices; purchase orders; bills of lading; recordings; published

or unpublished speeches or articles; publications; transcripts of telephone conversations; phone

mail; ledgers; financial statements; financial models; microfilm; microfiche; tape or disc




                                                  1
        Case 1:20-cv-00684-ALC Document 1-6 Filed 01/24/20 Page 6 of 12




recordings; and computer print-outs, e-mails, text messages, instant messaging, and all forms of

electronic data and other information stored on electronic media.

       5.    “Federal Rules” means the Federal Rules of Civil Procedure.

       6.    “Including” means “including without limitation.”

       7.    “Local Rules” means the Local Rules of the United States District Court for the

Southern District of New York.

       8.    “Person” or “persons” means any natural person or any business, legal or

governmental entity or association and the officers, directors, employees, agents, consultants and

attorneys thereof.

       9.    “Request” means this subpoena to produce documents, information, or objects, or

when used in reference to a specific request below, means that specific request.

       10.   “You”, “your” or “Calder Foundation” means the subpoenaed party, the Calder

Foundation, and any current and former subsidiaries, affiliates, partners, officers, directors,

employees, representatives, agents, and any other person acting, or purporting to act, on their

behalf, and any predecessors or successors of the foregoing.

       11.   The terms “and” and “or” shall be construed conjunctively or disjunctively as

necessary to make the request for production inclusive rather than exclusive.

       12.   The terms “any” and “each” shall be construed to include and encompass “all.”

                                       INSTRUCTIONS

       In addition to the specific instructions set forth below, this Request incorporates the

instructions set forth in Federal Rules 26 and 34 and the Local Rules.

       1.      You are requested to produce not only those documents in your possession,

custody, or under your control, but also those documents or materials that are possessed by your




                                                2
        Case 1:20-cv-00684-ALC Document 1-6 Filed 01/24/20 Page 7 of 12




employees, agents, representatives, attorneys, or any other person acting or purporting to act on

your behalf regardless of where such documents are located.

       2.      Each Request for documents, and each subsection of each Request for documents,

is to be fully and separately answered.

       3.      Electronically stored information (“ESI”) should be produced in TIFF format,

accompanied by an optical character recognition text file, with a Concordance load file (e.g.,

Concordance DAT and Concordance Image OPT). All TIFF-formatted documents will be single

page, black and white, Group 4 TIFF at 300 X 300 dpi resolution and 8 1/2 X 11 inch page size,

except for documents requiring different resolution or page size. Microsoft Excel files and other

spreadsheets should be produced in native file format. For documents produced in native format,

there will also be a placeholder TIFF image with the Bates number of the document produced in

native format, stating “Document Produced in Native Format.”

       4.      For each electronic document, please provide the following metadata:

               a.   FIRSTBATES
               b.   LASTBATES
               c.   BEGATTACH
               d.   ENDATTACH
               e.   PARENT_ID
               f.   ATTACHMENT_ID
               g.   ATTACHMENT_COUNT
               h.   FILE_NAME
               i.   FILE_EXTEN
               j.   ALL CUSTODIANS (GENERATED BEFORE DEDUPLICATION
                    PROCESS)
               k.   PATH
               l.   AUTHOR
               m.   FROM
               n.   TO
               o.   CC
               p.   BCC
               q.   SUBJECT
               r.   TITLE
               s.   NATIVE_LINK (WHERE APPLICABLE)



                                               3
        Case 1:20-cv-00684-ALC Document 1-6 Filed 01/24/20 Page 8 of 12




              t. PARENT_DATE (EMAILS AND ATTACHMENTS FOR CHRON SETTING)
              u. DATE_CREATED (NON-EMAILS)
              v. TIME_CREATED (NON-EMAILS)
              w. DATE_MOD (NON-EMAILS)
              x. TIME_MOD (NON-EMAILS)
              y. DATE_SENT
              z. TIME_SENT
              aa. DATE_RECEIVED
              bb. TIME_RECEIVED
              cc. DATE_PRINT (NON-EMAILS)
              dd. TIME_PRINT (NON-EMAILS)
              ee. PAGE_COUNT
              ff. MD5HASH (TO IDENTIFY ORIGINAL DOCUMENT)
              gg. TEXT (LOCATION TO THE TEXT FILE)

       5.     For each hardcopy document, please provide the following metadata:

              a.   FIRSTBATES
              b.   LASTBATES
              c.   BEGATTACH
              d.   ENDATTACH
              e.   PARENT_ID
              f.   ATTACHMENT_ID
              g.   ATTACHMENT_COUNT
              h.   CUSTODIAN
              i.   PAGE_COUNT
              j.   TEXT (LOCATION TO THE TEXT FILE)

       6.     A Request for a document shall include a Request for all drafts thereof and all

revisions and modifications thereof, whether in hardcopy form or ESI.

       7.     If you object to all or any portion of any of the below Requests, you shall identify

the objectionable Request or portion thereof, and the nature and basis of the objection.

Notwithstanding any objection to any portion of any Request, you shall produce all documents and

information to which such objection does not apply.

       8.     If any portion of any document is responsive to any Request, the entire document

must be produced, including all attachments and enclosures.




                                               4
         Case 1:20-cv-00684-ALC Document 1-6 Filed 01/24/20 Page 9 of 12




        9.      Documents are to be produced in their full and unexpurgated form, together with

all drafts and non-identical copies of each.

        10.     If you object to any portion of this Request, including the above Definitions and

these Instructions, on grounds of vagueness or ambiguity, you shall identify in your response the

language you consider vague or ambiguous and state the interpretation you are using in responding.

        11.     Any alteration of a responsive document, including any marginal notes,

handwritten notes, underlining, date stamps, received stamps, endorsed or filed stamps, drafts,

revisions, modifications and other versions of a document is a responsive document in its own

right and must be produced.

        12.     Pursuant to Federal Rule 34(b), documents produced in response to this Request

shall be: (a) organized and designated to correspond to a specific Request enumerated herein or, if

not, (b) produced as they are kept and maintained in the normal course of business, and in either

case: (i) all associated file labels, file headings, and file folders shall be produced together with the

responsive documents from each file and each file shall be identified as to the owner or custodian;

(ii) all documents that cannot be legibly copied shall be produced in their original form, otherwise

you may produce photocopies; and (iii) each page shall be given a discrete production number.

        13.     You must retain all of the original documents for inspection or copying throughout

the pendency of this case, any appeal(s), and any related proceedings.

        14.     Any request that demands the production of “documents sufficient to show”

requires you to produce those documents sufficient to provide all the information necessary to

show, identify, or describe the subject matter requested.




                                                   5
        Case 1:20-cv-00684-ALC Document 1-6 Filed 01/24/20 Page 10 of 12




       15.     Documents and information responsive to individual Requests shall be produced as

soon as possible and without waiting to produce documents responsive to other Requests whenever

possible.

       16.     If there are no documents or information responsive to all or any portion of any

Request, so state in writing.

       17.     If you are unable to produce a document that is responsive to a Request, describe

the document, state why it cannot be produced and, if applicable, state the whereabouts of such

document when last in your possession, custody or control.

       18.     Other than redactions of privileged information, documents are to be produced in

full. If any requested document cannot be produced in full, or if you withhold production of any

document or portion of any document responsive to these Requests based upon any privilege,

protection or immunity, produce it to the extent possible and provide the following information

with regard to each such document and each portion of such document withheld:

               a.    The type of document;

               b.    The date of the document;

               c.    The author(s) of the document and their title(s);

               d.    The sender(s) of the document and their title(s);

               e.    The recipient(s) of the document and their title(s) (whether copied or blind

                     copied);

               f.    The subject matter of the document and each portion withheld;

               g.    The basis for withholding each portion of the document that is withheld from

                     production; and




                                                 6
        Case 1:20-cv-00684-ALC Document 1-6 Filed 01/24/20 Page 11 of 12




               h.    Any other information required pursuant to the Federal Rules or the Local

                     Rules.

The above information shall be produced in a manner which complies with the applicable rules in

this jurisdiction governing privilege logs and shall be provided in electronic format in a manner

that is searchable and sortable.

        19.    Any reference to a person that is a business entity and is not otherwise defined

includes: that person’s or entity’s predecessors (including any pre-existing person that at any time

became part of that entity after merger or acquisition), successors, parents, divisions, subsidiaries,

liquidators, trustees and each other person, directly or indirectly owned or controlled by any of

them.

        20.    In construing each Request herein:

               a.    The use of a verb in any tense, mood, or voice shall be construed as the use

                     of the verb in all other tenses, moods, voices, whenever necessary to bring

                     within the scope of any Request all information that might otherwise be

                     construed to be outside its scope;

               b.    The singular form of a word shall be interpreted as plural, and the plural form

                     of a word shall be interpreted as singular, whenever necessary in order to

                     bring within the scope of this Request any document or information that might

                     otherwise be construed to be outside of its scope;

               c.    Words in the masculine, feminine, or neuter gender shall include each of the

                     other genders;

               d.    The words “and” and “or” shall be construed either disjunctively or

                     conjunctively as necessary to bring within the scope of the Request any




                                                  7
        Case 1:20-cv-00684-ALC Document 1-6 Filed 01/24/20 Page 12 of 12




                    document or information that might otherwise be construed to be outside its

                    scope; and

               e.   The terms “all,” “any,” and “each” shall each be construed as encompassing

                    all, any, and each.

       21.     The Request is continuing in nature. In the event that you become aware of

responsive documents and/or information in addition to, or in any way inconsistent with, that

which you previously have produced to Applicant, prompt supplementation of your responses to

the Request is required.

                                  DOCUMENT REQUESTS

       a) All documents regarding:

               i. the dating or date of the sculpture, Pour Vilar; and

               ii. communications between the Calder Foundation and any third parties
                   (including, but not limited to, Artcurial and Christie’s) about Pour Vilar.




                                                8
